Citation Nr: 1028117	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a lung disability, 
including as a residual of asbestos exposure during active 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from October 1941 
to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, 
which in part, denied the issue on appeal.  

In May 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1. Service treatment records do not reveal any complaints, 
findings, or diagnosis of any respiratory disorder during active 
service.

2.  The most persuasive evidence of record establishes that the 
Veteran's current lung disability, first shown decades after 
service, is chronic obstructive lung disease (COPD)/emphysema 
which is the result of a long history of smoking and is not 
related to service, including asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for a lung disability are not 
met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated October 2006. This notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The RO provided additional notice in a letter dated 
August 2008, which substantially complied with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006). Although this 
was after the April 2007 RO rating decision, the claim was 
subsequently readjudicated in the September 2008 Statement of the 
Case and the July 2009 Supplemental Statement of the Case.

VA has obtained service personnel records, service treatment 
records, private medical records, VA treatment records, VA 
examination reports, assisted the Veteran in obtaining evidence, 
and afforded him the opportunity to present hearing testimony, 
statements, and additional evidence.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file and he has not 
contended otherwise.  In September 2008, the Veteran specifically 
indicated that he had no additional evidence to submit.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II. Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.   
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

The term "disability" in 38 U.S.C.A. § 1110 means impairment of 
earning capacity due to disease, injury, or defect, rather than 
to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a lung 
disability.  He specifically claims that he was exposed to 
asbestos during active service and that this is the cause of his 
current lung disability.  

A.  Asbestos Exposure

The Veteran's discharge papers confirm that he served on active 
duty in the Navy from October 1941 to October 1945, ultimately 
being promoted to the rate of boatswain's mate first class 
(BM1c).  His separation papers, and other service personnel 
records, also confirm that he was stationed aboard two ships 
during active duty, USS ARCTIC and USS EASTLAND.  He claims that 
during service aboard both of these vessels, primarily USS 
ARCTIC, he was exposed to asbestos.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Rather, VA Adjudication Procedure Manual, in electronic format, 
M21-1MR, contains guidelines for considering compensation claims 
based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have had 
prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of 
exposure to asbestos solely from shipboard service. Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

The Veteran reports that his only history of exposure to asbestos 
was during his active duty in the Navy from October 1941 to 
October 1945.  He indicates a post-service employment history of 
being a heavy equipment operator, but that he was not exposed to 
asbestos during this employment.

The RO has not specifically made a finding with respect to the 
Veteran's asbestos exposure during service.  The records support 
that he served in the Navy aboard the ships that he claims to 
have served aboard.  The guidance provided by M21-1MR indicates 
the use of asbestos aboard Navy ships during the period of time 
that the Veteran had active duty.  Accordingly, the Board 
concedes that the evidence supports that the Veteran did have 
some exposure to asbestos during his period of active duty from 
1941 to 1945.  

B.  Medical Evidence

Available service treatment records do not reveal that the 
Veteran had any complaints of, or treatment for, any lung or 
respiratory symptoms during active service.  In October 1945, 
separation examination of the Veteran was conducted.  Examination 
of the Veteran's respiratory system revealed normal findings as 
did chest x-ray examination.  

By the Veteran's own reports, he did not begin having respiratory 
symptoms until approximately 2001, over half a century after he 
separated from service.  Private medical records dated from that 
period of time reveal that evaluation of cardiac symptoms was 
conducted.  Because of this, numerous radiology tests, both x-ray 
and computed tomography (CT), of the Veteran's chest were 
conducted beginning in 2001 and continuing to present.  

A private radiology report dated September 11, 2001 indicates 
that CT examination of the Veteran's abdomen was conducted.  
Bilateral pleural effusion and thickening of the interstitium 
along with emphysema in both lungs was noted.  A follow-up chest 
x-ray examination was conducted on September 15, 2001.  The 
report noted an impression which included "decreased density in 
both lung bases, probably secondary to improvement of the 
pulmonary vasculature with decreased congestion," along with 
COPD.  An April 2002 private radiology report also indicates 
findings of "emphysema with mild basilar interstitial 
fibrosis."  The primary reason for these radiology imaging 
studies of the Veteran's chest was for evaluation of cardiac 
symptoms indentified at the time as atrial flutter.  

Private treatment records dated May, June, and July 2002 reveal 
that he was treated for dyspnea, shortness of breath, with 
medicine inhalers.  A September 2002 letter from a private 
cardiologist reveals that the Veteran had chronic complaints of 
exertional dyspnea.  

Private hospital records reveal that the Veteran was treated as 
an inpatient for a right hip fracture in August 2004.  A chest x-
ray was taken on August 10, 2004 and revealed no acute disease.  
On August 12, 2004 the first follow-up chest x-ray examination 
was conducted and revealed results of "no acute chest disease.  
Mild chronic diffuse interstitial changes to the lungs."  The 
Veteran developed a post operative fever, and a chest x-ray 
examination report dated August 17, 2004 reveals that the 
development of small bilateral pleural effusions.  A radiology 
report dated August 20, 2004 indicates that the Veteran had 
developed pneumonia and that the effusions related to the 
pneumonia had cleared.  However, the report also indicated an 
impression of COPD and interstitial fibrosis in both lungs which 
was unchanged from the prior examination.  

A large volume of medical treatment records have been obtained.  
All treatment records reveal that the Veteran's complaints of 
dyspnea have been diagnosed as COPD and are being treated 
according to that diagnosis.  Private treatment records dated in 
2006 reveal diagnosis and treatment for COPD. VA treatment 
records dating from 2006 to present also show diagnosis and 
treatment for COPD.  The Veteran has not asserted that the 
diagnoses of COPD, or the treatment he receives based on that 
diagnosis, are incorrect or ineffective.  

In March 2007, a VA Compensation and Pension examination of the 
Veteran was conducted.  The examiner reviewed the evidence of 
record including the large volume of private records obtained.  
The Veteran reported symptoms of exertional dyspnea and the 
examiner noted treatment with inhaled medication and oxygen 
therapy.  He reported a long history of smoking along with 
asbestos exposure during service.  After full examination the 
diagnosis was "COPD, severe, requiring nocturnal oxygen, claimed 
as lung condition / emphysema, severely limiting of functional 
ability, more likely than not secondary to smoking history; there 
is evidence of some thickening of the interstitium per [private] 
CT of 9/11/2001 that is consistent with the stated asbestos 
exposure history, this however does not appear to have a 
significant impact on the Veteran's functional ability when 
considered in the presence of the severe obstructive disease."  

In October 2007, a private non-contrast CT examination of the 
Veteran's thorax was conducted.  The clinical indications for the 
examination were reported as COPD and asbestosis with a long 
history of smoking and prior asbestos exposure.  The examination 
narrative indicated the presence of minimal COPD, fibrosis of the 
extreme bases of both lungs, and pleural thickening and plaques.  
The impression was "relatively mild chronic lung changes of 
asbestosis predominantly affecting lung bases, the most inferior 
pleura, and a small segment of right hemidiaphragm . . ."  While 
this CT examination report was conducted a private medical 
facility, a copy of the report also appears as a VA record dated 
the same date.  

In April 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examining 
physician reviewed the evidence of record.  The Veteran again 
reported exposure to asbestos during service, but denied post-
service exposure, indicating an employment history as a heavy 
equipment operator.  A long history of smoking was noted.  The 
Veteran reported symptoms of cough and dyspnea and treatment with 
inhalers and oxygen therapy.  Physical examination noted the 
presence of some wheezes.  Chest x-ray examination revealed "no 
evidence of acute infiltrated or effusion."  A chest CT without 
contrast was also conducted and revealed no masses of nodules.  
There was a little "interlobular septal thickening at the lung 
bases."  Pulmonary function tests (PFTs) revealed moderate 
obstructive lung disease.  The diagnosis was "obstructive lung 
disease."  The examining physician indicated that based on the 
imaging and test data from the examination that "no evidence of 
asbestosis is present.  PFTS reveal obstructive lung disease, 
asbestosis is a restrictive lung disease of which no evidence 
exists.  The patient's lung disease is likely secondary to his 
long smoking history, no component is due to asbestos related 
disease."  

A medical opinion dated May 2008 was submitted by a private 
physician.  The opinion referenced the findings of the August 
2007 private CT examination report and stated that the Veteran 
"may well have some radiographic changes consistent with 
evidence of previous asbestosis."  The letter further stated 
that the Veteran's PFT results were more "consistent with 
obstructive lung disease and not restricted lung disease . . .  
This is consistent with the findings from the VA in Des Moines."  
The physician concluded by stating that "functionally [the 
Veteran's] main problem is COPD, but radiographically there are 
some mild changes consistent with asbestosis."  

C.  Analysis

The preponderance of the evidence is against the Veteran's claim 
for a lung disability which he claims is a residual of asbestos 
exposure during active service.  

The evidence of record does establish that the Veteran was 
exposed to asbestos during active service in the Navy over half a 
century ago.  Private medical evidence, including CT examination 
reports dated September 2001 and August 2007, does reveal 
radiographic evidence of some asbestos related changes to the 
Veteran's lungs.  Specifically these records show some fibrosis 
of both lung bases and some pleural thickening.   Nevertheless, 
these radiographic findings do not result in disability so as to 
warrant service connection.  


Again, the term "disability" in 38 U.S.C.A. § 1110 means 
impairment of earning capacity due to disease, injury, or defect, 
rather than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  . . . 
In the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As noted above, the Veteran was provided a VA examination in 
April 2008, and this examination is of high probative value.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the Board is charged with 
the duty to assess the credibility and weight given to evidence).  
The VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent features of the 
disability on appeal to provide probative medical evidence 
adequately addressing the issue.  The examiner carefully recorded 
the information provided by the Veteran as well as reviewed the 
claims file prior to rendering an opinion pertinent to the 
Veteran's lung disease.  The examiner also discussed the various 
medical findings of record and sought to reconcile the diagnoses 
and resulting impairment.   

Significantly, the examiner concluded that the Veteran's lung 
disability is "obstructive" in nature secondary to the long 
smoking history.  In contrast, the examiner also explained that 
asbestosis is a "restrictive" lung disease, but that, following 
a review of all the evidence, there was no component of the lung 
disability that was due to asbestos.  The conclusion of the VA 
examiner in 2008 was reiterated by the private internist in May 
2008 when he pointed out the radiographic findings but stated 
that "functionally [the Veteran's] main problem is COPD."  
In sum, this highly probative evidence by these examiners 
indicates that a disability or functional impairment does not 
result from the findings on radiographic studies pertinent to 
asbestos exposure.  As such, the Board cannot conclude that 
service connection is appropriate for lung disability as related 
to asbestos exposure.   See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (only independent medical evidence may be considered 
to support Board findings).     




As to the obstructive lung disability, the Veteran's diagnosed 
disability is COPD/emphysema which has been linked by two VA 
medical opinions to his history of smoking and not in-service 
asbestos exposure.  The totality of treatment records of evidence 
also show that the diagnosed lung disability is COPD which is 
being treated accordingly.  Finally, the medical opinions of 
record do not link the current obstructive lung disability to 
service in any way, including asbestos exposure.    

The present claim is not one for service connection based on 
continuity of symptomatology.  As noted above, there were no 
complaints or findings in the service treatment records regarding 
lung problems.   If there is no showing of a chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  In this case, there is no evidence of lung 
disability or problems until many decades after service.  As 
such, service connection on the alternative basis under 38 C.F.R. 
§ 3.303(b) is not in order.  

The Board has not overlooked the appellant's lay statements.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) stated 
that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id. Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In the case at hand, the Veteran has been shown to be a reliable 
historian and was so acknowledged by the doctor during the VA 
examination in April 2008.  As to the etiology and diagnosis of 
his current lung condition, however, his statements and 
conclusions, no matter how sincere, are far outweighed by the 
findings of the expert medical examiners discussed above.    

In conclusion, the preponderance of the evidence is against the 
claim for service connection for a lung disability, including as 
a residual of asbestos exposure during active service; there is 
no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a lung disability including as a residual 
of asbestos exposure during active service, is denied.



____________________________________________
M.  SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


